DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A (i.e., claims 1-9) in the reply filed on 07/12/21 and 08/13/21 is acknowledged.  The traversal is on the ground(s) that “the subject of all claims and species is sufficient related that a thorough search for the subject matter of any one Group of claims and species would encompass a search for the subject matter of the remaining claims and species…that the search and examination of the entire application could be made without serious burden…”.  This is not found persuasive because under PCT Rule 13.1 and 13.2, the groups of inventions do not relate to a single general inventive concept (Groups I, I and III) and the species are not so linked as to form a single general inventive concept (Species A, B and C) because even though the inventions of these groups/species require the technical feature of the bipolar plate comprising the specific plurality of grooves, and specific rib portions/contact surfaces, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, or as evidenced by the publication 6-108008 (refer to the rejection under Section 102 infra for details), or the publications WO 2018/105648, WO 2016/208482, JP 2015-122231, JP 2005-158409 and/or JP 58-005976.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/21 was considered by the examiner.
Drawings
The drawings were received on 12/31/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the adjacent groove portions" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 2 recites the limitation "the groove portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 1 contains an earlier recitation of “a plurality of groove portions”, it is immediately unclear which one of “the groove portions” is being referred to. Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 2 recites the limitation "the introduction groove" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Since dependent claim 2 itself contains an earlier recitation of “one or more introduction grooves”, it is immediately unclear which one of “one or more introduction grooves” is being referred to. Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 3 recites the limitation "the introduction groove" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Since dependent claim 2 contains an earlier recitation of “one or more introduction grooves”, it is immediately unclear which one of “one or more introduction grooves” is being referred to. Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 3 recites the limitation "the total area" in line 3 and line 4 (twice recited).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 4 recites the limitation "the introduction grooves" in line 2 and “the discharge grooves” line 2.  There is insufficient antecedent basis for this limitation in the claim. Since dependent claim 2 contains an earlier recitation of “one or more introduction grooves” and “one or more discharge grooves”, it is immediately unclear which one of “one or more introduction grooves” and “one or more discharge grooves” is/are being referred to. Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 5 recites the limitation "the recessed portions" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 1 contains an earlier recitation of “one or more recessed portions”, it is immediately unclear which one of “one or 
Claim 6 recites the limitation "the recessed portions" in lines 3 and 4 (twice recited).  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 1 contains an earlier recitation of “one or more recessed portions”, it is immediately unclear which one of “one or more recessed portions” is being referred to. Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 6 recites the limitation "the total of the circumferential lengths" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 7 recites the limitation "the recessed portions" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 1 contains an earlier recitation of “one or more recessed portions”, it is immediately unclear which one of “one or more recessed portions” is being referred to. Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 8 recites the limitation "the minimum width" in lines 3 and 4 (twice recited).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication 6-108008 (herein called JP’008).
As to claims 1-2, 5, 7:
	JP’008 discloses that it is known in the art to make a bipolar plate placed opposite to an electrode and in which electrolyte material flows comprising a plurality of grooves/channels/ or passageways and rib portions/protrusions on both faces, wherein the rib portions/protrusions include rib parts/portions/sections/areas/regions/points contacting the electrode (Abstract; see FIGURES 1-4 & 6). FIGURES 2-4 and 6 depict aligned introduction (inlet) grooves and discharge (outlet) grooves. Note the presence of spaced apart/separate recessed portions, or channels/passageways which is/are not directly open as introduction (inlet) grooves and discharge (outlet) grooves.  

    PNG
    media_image1.png
    305
    496
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    262
    498
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    287
    255
    media_image3.png
    Greyscale



As to claim 4:
	Figure 1, supra, illustrates the bipolar plate including an interdigitated region, zone, part, section including introduction (inlet) grooves and discharge (outlet) grooves alternately arranged (see FIGURE 1). 
As to claim 9:
	Figure 6, supra, illustrates the frame body enclosing the bipolar plate (see FIGURE 6). 
	Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the publication 6-108008 (herein called JP’008) as applied to claims 1-2 above.
JP’008 is applied, argued and incorporated herein for the reasons expressed supra. 
As to claims 3, 6 and 8:
	JP’008 discloses a bipolar plate placed comprising a plurality of grooves/channels/ or passageways and rib portions/protrusions on both faces, wherein the rib portions/protrusions include rib parts/portions/sections/areas/regions/points contacting the electrode (Abstract; see FIGURES 1-4 & 6). FIGURES 2-4 and 6, supra, depict aligned introduction (inlet) grooves and discharge (outlet) grooves. 
However, the preceding reference does not expressly disclose the specific total areas of the recessed portions/contact surface, the specific length ratio of the recessed portions and the specific rib portions, and the specific width ratio of the specific rib portions and the openings of the groove portions.
In view of the above, it would have been within the ambit of a skilled artisan to make 
the specific total areas of the recessed portions/contact surface, the specific length ratio of the recessed portions and the specific rib portions, and the specific width ratio of the specific rib portions and the openings of the groove portions of JP’008 by having the specific size, length proportions and width proportions, respectively, as instantly claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727